Citation Nr: 0812875	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-41 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has submitted new and material evidence 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The US Service Department has certified that the veteran had 
active military service with the Recognized Guerrillas and 
Regular Philippine Army from February 1945 to May 1946.  The 
veteran died in January 2002, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained. 

2.  Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in a March 2003 rating 
decision, and the appellant was advised of this decision and 
her appellate rights and she did not timely appeal, and that 
decision became final.  

3. The evidence presented and secured since the time of the 
previous final denial includes argument which is essentially 
cumulative with argument previously submitted, and includes 
certain records from the Philippine Government, which is not 
material to the central issue presented in this appeal, and 
which was the basis of the past final denial; that is, 
evidence which shows or suggests that the veteran died from 
causes which were incurred or aggravated or might otherwise 
be attributable to some incident, injury or disease of active 
military service.  


CONCLUSION OF LAW

The evidence received in support of the appellant's 
application to reopen her claim for service connection for 
the cause of the veteran's death is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

Initially, the Board would point out that the appellant most 
recently filed a claim for service connection for the cause 
of the veteran's death which was denied in March 2003.  She 
was provided VCAA notice prior to that denial, and informed 
of the evidence necessary to substantiate her claim.  The 
March 2003 decision itself clearly notified her of the 
evidence necessary to substantiate her claim, including 
evidence which positively identified the cause(s) of the 
veteran's death many years after service in January 2002, and 
the need for competent clinical evidence which showed that 
the cause of death was attributable to incidents of the 
veteran's military service.  Additionally, in June 2004, the 
appellant traveled to the RO where an informal conference was 
held and VA officials specifically explained to her the 
reasons for denial of her earlier claim and the evidence 
necessary to substantiate such claim, in person.  

The appellant attempted to reopen this claim in July 2004, 
and was provided additional VCAA notice the same month, prior 
to the issuance of the rating decision now on appeal from 
October 2004.  This notice, consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), specifically identified the 
elements required to establish her underlying claim for 
service connection for cause of death, that was found 
insufficient in the previous denial.  That is, she was 
specifically informed that evidence previously presented 
failed to show that the veteran's cause of death was related 
to his military service.  There was no evidence that the 
cause of death listed in the Certificate of Death began in 
service, or within one year after separation from service.  
This was the essential basis of the denial of her earlier 
claim and she was clearly informed in subsequent pre-
decisional July 2004 VCAA notice of exactly the type of 
evidence that was necessary to substantiate her claim.  The 
appellant has been provided the relevant laws and regulations 
governing her claim, and VA has offered to assist her in 
collecting any evidence she might reasonably identify.  VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially and 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or it must be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be established for certain 
specified diseases if they are shown to have become manifest 
to a compensable degree within one year after a veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002; 38 C.F.R. §§ 3.307, 3.309 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic, and 
when chronicity in service is not adequately supported a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).  

A previously denied claim for service connection may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The claimant may reopen a 
finally adjudicated claim by submitted new and material 
evidence.  New evidence means existing evidence not 
previously submitted, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant with evidence of record at the time 
of the last prior denial final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).  

Analysis:  A final, unappealed rating decision in March 2003 
denied the appellant's claim for service connection for the 
cause of the veteran's death because the evidence did not 
show that the veteran's death, caused by cardiorespiratory 
arrest due to chronic degenerative disorder due to old age 
was related to his military service.  There was no evidence 
which showed or suggested that his degenerative disease began 
in service or within one year after service separation.  More 
over, the doctor who had certified the veteran's cause of 
death, stated that she did not personally attend the veteran 
and based her diagnosis only on lay statements from the 
veteran's son.  The veteran had not filed any claim for VA 
disability compensation during his lifetime, and had not been 
awarded service connection for any disease or injury incurred 
or aggravated in military service during his lifetime.  In 
the complete absence of medical evidence showing that the 
veteran died of a service related disability, service 
connection for the cause of death could not be established.

The appellant filed an application to reopen this claim in 
July 2004.  She filed multiple written statements which were 
essentially cumulative with argument already on file at the 
time of the prior final denial.  She argued that the veteran 
was shown to have been a prisoner of war and was therefore 
entitled to presumptive service connection for prisoner-of-
war diseases in accordance with governing law and regulation.  
However, the Certificate of Death on file listing chronic 
degenerative disease due to old age is not a disease which 
may be presumed attributable to a veteran's previous POW 
experience.  More over, the US Service Department had not 
certified the veteran's earlier period of alleged military 
service during which his alleged POW status had occurred.  
The appellant submitted another copy of the veteran's death 
certificate, which had already been on file at the time of 
the previous final denial.  She again wrote that the veteran 
had apparently died at home, and that when a death 
certificate was needed, her son approached the appropriate 
Philippine official and the cause of death was simply a 
restatement by the certifying official of what the 
appellant's son told that official.  This is also cumulative 
with evidence on file at the time of the prior final denial, 
but it confirms that the Certificate of Death is entirely 
unreliable as evidence of the actual cause of death as it in 
essence is nothing more than a restatement of suspected cause 
by a layman. 

The appellant also submitted an affidavit from a minister, 
but this simply described the veteran's symptoms prior to his 
death with no confirmatory diagnosis as to the actual 
competent medical cause of his death.  She also submitted a 
certification from the office of the Adjutant General and a 
statement of pay and allowances, but these documents were 
entirely irrelevant to the appellant's claim for service 
connection for the cause of the veteran's death.  

Evidence considered at the time of the past final denial 
included private medical records revealing the veteran was 
treated for pulmonary tuberculosis (PTB) for six months from 
September 1999 to February 2000.  However, a review of 
available health records at the time had shown the earliest 
recorded diagnosis and treatment for PTB was in March 1994 
some 48 years after he was separated from service.  There was 
an absence of evidence showing that PTB had been incurred 
during military service and had existed in a chronic form 
ever since that time, and there was an absence of evidence 
showing that the veteran died from PTB.  Additionally, there 
were medical records showing other diseases, including 
chronic obstructive pulmonary disease with possible anemia.  

The appellant's claim for service connection for the cause of 
the veteran's death was denied in 2003, and that decision 
became final.  Despite being advised of the evidence 
necessary to substantiate her claim, the appellant has failed 
to submit any new and material evidence which establishes 
with any degree of medical certainty the actual cause or 
causes of the veteran's death, and which relates those causes 
to military service.  The veteran was not service connected 
for any disease or injury incurred or aggravated in active 
military duty during his lifetime.  The appellant's continued 
arguments about the probable cause of his death being 
pulmonary tuberculosis is speculative, and is simply 
cumulative with identical argument made at the time of the 
prior final denial.  There is not competent clinical evidence 
showing that the veteran incurred a chronic tuberculosis 
during service which remained chronic throughout his lifetime 
and which resulted in his death, consistent with the 
appellant's arguments.  





ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, that claim is not reopened, and the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


